Title: 94. A Bill for Constituting Courts Martial, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall be lawful for the Governor, with advice of the Council of State, by commission, to be directed to three or more able and sufficient persons to constitute, from time to time, so often as occasion may require, a Court Martial, to which it shall pertain to have cognizance of things touching war out of the commonwealth, and also of things that touch war within the commonwealth, which cannot be determined nor discussed by the common law. Which court shall be holden at such time and place as the said commission shall direct, and shall be governed, in their proceedings and sentences, according to the laws and usages of war, of nature, and nations; and shall have power to adjourn, from time to time, till they shall have heard and determined the offence specified in their commission.
A Marshall also to execute the orders and sentences of the said court, and a clerk to make a minute of their proceedings, shall be appointed by the Governor, to whom the said proceedings shall be returned to be safely kept in the office of the Council of State.
Nevertheless the Governor, with advice of the Council, shall have power to suspend, from time to time, the execution of the sentence of the said court, or finally to annul the same in their discretion.
